DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 02/01/2021 has been entered. Claim 4 has been amended. Claims 1-4 remain pending in the application. 

Response to Arguments
Applicant's arguments filed 02/01/2021, have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-4 are allowable.
The following is an examiner’s statement of reasons for allowance of independent claims 1 and 3:
The instant invention of claim 1 is related to a decoder method to:
deriving, by the decoder circuitry, a third reference value of a chroma offset of the target image by subtracting a value obtained by both multiplying a median value of a maximum pixel value by the chroma weighting factor and shifting to right for the at least one binary digit specified by the second denominator, from the median value;
The instant invention of claim 3 is related to an encoder method to:
“wherein the third reference value in derived by subtracting a value obtained by both multiplying a median value of a maximum pixel value by the chroma weighting factor and shifting to right for the at least one binary digit specified by the second denominator, from the median value;” 
1 and 3. Claims 2 and 4 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419